DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 10/23/2020 have been entered. Claims 1-7, 11, 12, and 22-25 are currently pending. Please note that the 112(f) interpretation set forth in the Non-Final Office Action dated 04/09/2020 remains in effect. The proposed amendments are sufficient to overcome each and every 112(a) and 112(b) set forth in said Non-Final Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is dependent from claim 10 which is now cancelled from consideration therefore it is unclear to the Examiner which claim 11 is supposed to depend from. For 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, 6, 7, 11, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over JP H06-4187 (Kase hereinafter) in view of JP 2000-03898 (Okada hereinafter) and further in view of JP 2005-009337 (Yanagisawa hereinafter).
Regarding claim 1, Kase teaches vacuum pump (Figure 2) that discloses at least one pump stage (at least one stage shown in Figure 2), and a pressure determination unit configured to determine a pressure present at a suction side of the vacuum pump (Pressure sensor 33 with controller 34 per ¶ 12-14 of the provided translation) and the pressure determination unit comprising a measurement device (¶ 12-14 detail the controller taking the pressure from the Pirani gauge), wherein a measurement tap of the measurement device is provided in a region of the at least one pump stage and downstream of the at least one pump stage (Measurement tap connected to the gauge 33 and downstream of the at least one stage as seen in Figure 2), 
Kase is silent with respect to the pressure determination unit determining the pressure present at the suction side of the vacuum pump based on a predefined correction factor which characterizes a ratio of the pressure tapped at the measurement tap to the pressure present at the suction side; wherein the pressure determination unit is configured such that the correction factor is modified on a basis of the determined at least one operating parameter or an input operating parameter.
However, Okada teaches a vacuum pump with controller that discloses a PID controller where the target value is changeable (¶ 3, 26, and Figure 5). The resultant combination would utilize the PID control of Okada in the controller 34 of Kase to relate the pressure sensed at 33 to the inlet pressure with the use of a predefined correction factor as is inherent of PID controller. The PID controller will have a proportional aspect by definition and that proportional aspect is being treated as a component of the correction factor that relates the sensed pressure and outputs an inlet pressure. Therefore the combination would result in the pressure determination unit determining the pressure present at the suction side of the vacuum pump based on a predefined correction factor which characterizes a ratio of the pressure tapped at the measurement tap to the pressure present at the suction side; wherein the pressure determination unit is configured such that the correction factor is modified on a basis of the determined at least one operating parameter or an input operating parameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Kase with the PID control of Okada to further increase the accuracy and sensing capabilities of Kase.

However, Yanagisawa teaches Yanagisawa teaches a vacuum pump that discloses at least one means with which at least one operating parameter of the vacuum pump can be determined and can be transmitted and/or input into the pressure determination unit (Page 5 of the provided PDF translation discloses the use of a sensor group 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing capabilities of Kase with the additional sensors of Yanagisawa to improve pump operation by ensuring correct operation of the pump.
Regarding claim 2, Kase’s modified teachings are described above in claim 1 where Kase further discloses that the at least one pump stage comprises at least one rotor and a stator (Kase’s rotor 23 and stator made of wings 25).
Regarding claim 4, Kase’s modified teachings are described above in claim 1 where Kase further discloses that the measurement tap is configured as an opening in a housing of the vacuum pump receiving the at least one pump stage (Figure 2 shows the measurement tap for 33 being an opening in the housing 21).
Regarding claim 6, Kase’s modified teachings are described above in claim 1 where Kase further discloses that the measurement device comprises a pressure sensor for measuring the pressure tapped at the measurement tap, with the measurement tap being in fluid communication with the pressure sensor (Figure 2 shows the tap being connected to the pressure sensor 33, where the sensor is described in ¶ 12-14).
Regarding claim 7
Regarding claim 11, Kase’s modified teachings are described above in claim 1 where the combination of Kase and Yanagisawa would further disclose that the at least one operating parameter of the vacuum pump is selected from at least one of a revolution speed, a drive power, a unit temperature, and a pre-vacuum pressure (Page 5 of the provided translation of Yanagisawa discloses that the sensor group can sense the revolution speed).
Regarding claim 22, Kase’s modified teachings are described above in claim 1 where Kase further discloses an inlet port formed at the suction side of the vacuum pump (Inlet Port leading edge of 21a) and an exhaust port (Exhaust exit past 21b), wherein the at least one measurement tap is positioned intermediate of the inlet port and the exhaust port (Tap of 33 is between the inlet 21a and exit 21b).
Regarding claim 23, Kase’s modified teachings are described above in claim 1 where at least one means comprises a sensor to provide the at least one operating parameters to the pressure determination unit (Any of the sensors used in the combination of Kase/Okada/Yanagisawa will sense the parameter and send the parameter to the controller).
Regarding claim 24, Kase’s modified teachings are described above in claim 1 where the at least one means comprises a data communication line to provide the at least one operating parameter to the pressure determination unit (The combination requires sensed data to be transmitted to the controller in order for the controller to work therefore a broad view of the “data communication line” exists).
Regarding claim 25.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP H06-74187 (Kase) in view of JP 2000-03898 (Okada) in view of JP 2005-009337 (Yanagisawa) and further in view of US 2005/0217732 (Tollner hereinafter).
Regarding claim 3, Kase’s modified teachings are described above in claim 1 but are silent with respect to the at least one pump stage comprises a Holweck stage.
However, Tollner teaches a vacuum pump that discloses the use of a Holweck stage (¶ 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump stage of Kase’s vacuum pump with the Holweck stage of Tollner to operate at higher pumping speeds
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP H06-74187 (Kase) in view of JP 2000-03898 (Okada) in view of JP 2005-009337 (Yanagisawa) and further in view of US 5522694 (Bernhardt hereinafter).
Regarding claim 5, Kase’s modified teachings are described above in claim 4 but are silent with respect to the opening is also usable as a flood opening for flooding the vacuum pump or as a carrier gas opening.
However, Bernhardt teaches a vacuum pump (Figure 1) that discloses a flood opening in the housing of their vacuum pump (Opening 6 is disclosed as a flood opening). The resultant combination would feature the measurement tap connected to the flood opening when Kase is combined with Bernhardt.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Kase with the flood opening of Bernhardt to minimize the number of openings in the pump housing and use a single opening for two purposes (sensing via 33 of Kase and flooding per Bernhardt).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP H06-74187 (Kase) in view of JP 2000-03898 (Okada) in view of JP 2005-009337 (Yanagisawa) and further in view of US 2008/0177224 (Kelly hereinafter).
Regarding claim 12, Kase’s modified teachings are described above in claim 1 but are silent with respect to the pressure determination unit is configured such that the correction factor can be modified on a basis of a gas mixture being conveyed.
However, Kelly teaches a vacuum pump that discloses a user controlled input operating parameter (Abstract discloses the user selecting a pressure value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and pump of Kase with the user input ability of Kelly to allow for more direct and easier pump adjustment



Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.
The proposed arguments regarding the correction factor have been reviewed and found to not be persuasive. Applicant states the correction factor must feature a multiplied factor. Applicant has correctly stated that the PID controller used in the combination features a difference value, however Applicant has neglected the other two components of the PID controller, namely the integral and proportional components. The proportional aspect will serve as the asked for correction factor if the claims require a multiplied factor. The PID controller used in the combination is found to be sufficient to read on the claims as set forth on October 23, 2020. A clarification on the correction factor is a potential route to go to overcome the use of the PID controller.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746